39 F.3d 1167
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Douglas E. YEO, ETC., Plaintiff, Appellant,v.TOWN of Lexington, ET AL., Defendants, Appellees.
No. 94-1748
United States Court of Appeals,First Circuit.
Nov. 18, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Richard G. Stearns, U.S. District Judge ]
John W. Spillane, with whom John J. Spillane was on brief, for appellant.
Jason Berger, with whom John F. Welsh, Adam P. Forman, and Testa, Hurwitz & Thibeault were on brief, for appellees.
Before SELYA, Circuit Judge, BOWNES, Senior Circuit Judge, and STAHL, Circuit Judge.
Per Curiam.


1
We dismiss this appeal for want of appellate jurisdiction on the ground of mootness.   See, e.g., Oakville Dev.  Corp. v. FDIC, 986 F.2d 611, 613 (1st Cir. 1993).  This dismissal is without prejudice to appellant's continued prosecution of the underlying action, which remains pending in the district court.  We take no view of either (1) the appropriateness of the district court's denial of preliminary injunctive relief, or (2) the merits of the case.


2
Appeal dismissed.  No costs.